           Case 1:18-cv-08612-GBD Document 109
                                           110 Filed 05/28/21 Page 1 of 1




 Kimberly M. Maynard
 28 Liberty Street, New York, New York 10005
 T (212) 705-4853    F (347) 438-2193
 kmaynard@fkks.com


                                                       May 28, 2021
VIA ECF
Magistrate Judge Debra Freeman
United States District Court
Southern District of New York
40 Centre Street
New York, NY 10007-1312

         RE:        Blockchain Luxembourg S.A., et al. v. Paymium, SAS, No.: 1:18-cv-8612
                    Joint Mediation Status Update

Dear Magistrate Judge Freeman:

        We are counsel for Plaintiffs Blockchain Luxembourg S.A. and Blockchain (US), Inc. in
the above-referenced matter. We write with the consent of counsel for the Defendant and
pursuant to Your Honor’s May 7, 2021 order directing the parties to submit a further status
report regarding the status of their settlement discussions by May 28, 2021.

        Since our last report, Defendant’s counsel has continued to review Plaintiff’s April 23,
2021 edits to the proposed settlement agreement. Accordingly, the parties request that the Court
set a deadline of two weeks from today, on June 11, 2021, for submission of a further joint status
report.

                                                       Respectfully Submitted,

                                                       /s/ Kimberly M. Maynard

                                                       Kimberly M. Maynard



cc: All counsel (via ECF)




                                                                Dated: 5/28/2021
